 
 
IV 
111th CONGRESS 
1st Session 
H. CON. RES. 24 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2009 
Ms. Lee of California (for herself, Ms. Waters, Mr. Waxman, Mrs. Christensen, Ms. Velázquez, Mr. Honda, and Mr. Meeks of New York) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress on the need for a national AIDS strategy. 
 
 
Whereas the Centers for Disease Control and Prevention estimate that more than 1,000,000 people are currently living with HIV in the United States;  
Whereas the Centers for Disease Control and Prevention estimate that 56,300 individuals were newly infected with HIV in 2006;  
Whereas approximately 25 percent of individuals with HIV are unaware that they are infected;  
Whereas the estimate by the Centers for Disease Control and Prevention utilizes a new methodology that has resulted in more accurate estimates of new infections than the previous methodology;  
Whereas previous estimates of HIV infection rates undercounted the rate of infection by 40 percent;  
Whereas the Centers for Disease Control and Prevention have determined that the leading transmission category of HIV infection is male-to-male sexual contact, followed by heterosexual contact and injection drug use; 
Whereas men who have sex with men (MSM) have represented an increasing share of new HIV infections over the past decade, with 57 percent of all new infections in 2006 occurring among MSM; 
Whereas the 2000 United States Census noted that African-Americans account for approximately 13 percent of the population of the United States, but in 2006 African-Americans accounted for 45 percent of new HIV infections;  
Whereas, of the estimated 18,849 people under the age of 25 who were diagnosed with HIV between 2001 and 2005, more than 60 percent were African-American; 
Whereas young gay men of color bear a disproportionate burden of the epidemic, with more new infections in 2006 occurring among 13 to 29 year old African-American MSM than among any other subpopulation of MSM; 
Whereas the rate of AIDS diagnoses for African-American adults and adolescents is 10 times higher than that of their White counterparts and the rate of diagnoses for Black women is nearly 23 times the rate for White women;  
Whereas, in 2006, Black women accounted for 61 percent of new HIV infections among women and had an infection rate that was almost 15 times higher than that of White women;  
Whereas AIDS is the leading cause of death for Black women between the ages of 25 and 34;  
Whereas the Black AIDS Institute notes that there are more African-Americans living with HIV in the United States than there are people living with HIV in 7 out of the 15 focus countries served by the President’s Emergency Plan for AIDS Relief;  
Whereas the Centers for Disease Control and Prevention note that socioeconomic issues impact the rates of HIV infection among Blacks, and studies have found an association between higher AIDS incidence and lower incomes;  
Whereas, in 2006, Hispanics accounted for 18 percent of new HIV/AIDS diagnoses, but account for approximately 15 percent of the overall population, according to the Bureau of the Census;  
Whereas, in 2005, HIV/AIDS was the fourth leading cause of death among Hispanic men and women between the ages of 35 and 44;  
Whereas, in 2006, Hispanic women were 5 times more likely to have AIDS than non-Hispanic White women; 
Whereas studies have found that Asian-Americans and Pacific Islanders are less likely to report having sought HIV testing than other ethnic groups; have limited access to culturally and linguistically competent HIV/AIDS related education and health care; are more likely to be diagnosed at a later stage of disease; and are less likely, if diagnosed, to use HIV case management services, housing assistance, substance use treatment, or health education services; 
Whereas, according to the Kaiser Family Foundation, funding for domestic HIV prevention programs was decreased by more than $40,000,000 in the 5-year period beginning with fiscal year 2003, despite the evidence that HIV infections continue to increase in at-risk communities;  
Whereas the Centers for Disease Control and Prevention are engaging in outreach programs to increase HIV testing in jurisdictions with the highest AIDS case rates among African-Americans, and those outreach programs are expected to identify approximately 20,000 previously undiagnosed cases;  
Whereas, despite those efforts, the Centers for Disease Control and Prevention have noted that new strategies are warranted to increase HIV testing, particularly among persons who are disproportionately affected by HIV infection;  
Whereas the United States must do more to address the disproportionate impact of HIV and AIDS in minority communities;  
Whereas the United States needs to address the stigma faced by individuals living with HIV and AIDS and help communities have an open discussion about HIV and the behaviors that contribute to increased transmission rates;  
Whereas the United States needs to ensure that prevention efforts are founded on a base of scientific evidence and reinforce interventions that have proven successful;  
Whereas the United States must do more to provide education and testing in the communities most at risk;  
Whereas the United States needs to involve individuals living with HIV and AIDS in the development of policies and programs regarding prevention and treatment; and  
Whereas the United States needs to develop a comprehensive national AIDS strategy that will unite efforts to prevent new HIV infections, treat HIV and AIDS, reduce stigma, and increase education about HIV and associated conditions: Now, therefore, be it  
 
That Congress— 
(1)calls upon the President to develop a national AIDS strategy, with the input of individuals living with HIV and the communities that have been adversely impacted by the AIDS epidemic;  
(2)calls upon the Federal Government to partner with African-American communities, particularly faith-based groups and community-based organizations, to develop strategies to reduce and reverse the impact of the epidemic upon Black communities;  
(3)calls upon the Department of Health and Human Services to increase education and outreach regarding HIV prevention, testing, and treatment, to ensure that all people in the United States are aware of how to protect themselves from infection; and  
(4)calls upon the people of the United States to educate themselves about HIV infection and the ways in which they can protect themselves.  
 
